The following opinion was filed December 6, 1918:
Winslow, C. J.
(concurring). I understand that it is held by the opinion of the court in this case, first, that where, as in the Lundberg Case, a question of fact is presented as to whether the policy in question conforms typographically to the requirements of the statute, the decision of the commissioner on that question-is final and cannot be collaterally attacked; and, second, that where, as in the present case, there is no question of fact, but simply a plain violation of the command of the statute, the approval of the form by the commissioner does not help the form in the least, but it may be attacked in any court in which it comes in question for its failure to comply with the plain commands of the law.
The result is that (as applied to the facts then present) the rule stated in the Lundberg Case was right and is ap*466proved, but that it should not be extended to a case like the present where there is. no question of fact to be passed upon.
With this understanding of the effect of the present decision I concur in the reversal.